Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive.  A Final Rejection is being issued in this paper with regards to Claims 1-5 and newly added claims 6-8.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2020 is accepted by the examiner.

Response to Arguments
With respect to Claims 1-5: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “disclose varying that cross-sectional shape”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delneo et al. (US 2014/0075772 A1) in view of Foster (US 2,956,795).
                With respect to independent claim 1, Delneo et al. disclose(s): a tape measure (Fig. 1) comprising: a housing (20 in Fig. 1); a reel rotatably disposed in the housing (30 in Fig. 1); an elongate tape having gradation marks located within the housing and wound around the reel (40 in Fig. 1); and a coil spring coupled to the reel (90 & 110 in Fig. 1), wherein extension of the elongate tape causes rotation of the reel which tensions the coil spring storing energy within the spring and the coil spring releases energy driving the reel to retract and wind the elongate tape on the reel (paragraph 24); wherein the coil spring includes a first section having a first level of preformed stress and a second section having a second level of preformed stress; wherein the second level of preformed stress is different from the first level of preformed stress and varies along the length of the second section.
(Delneo et al. teach(es) a tape measure  [Fig. 1], but do(es) not appear to teach wherein the coil spring includes a first section having a first level of preformed stress and a second section having a second level of preformed stress.  However, this functionality is taught in Foster as explained below).
             
 	  With respect to Claim 1, Delneo et al. fail(s) to disclose the following italicized portion of Claim 1:  wherein the coil spring includes a first section having a first level of preformed stress and a second section having a second level of preformed stress; wherein the second level of preformed stress is different from the first level of preformed stress and varies along the length of the second section. 
                However, Foster teach(es) a tape measure (Figs. 14-15) including wherein the coil spring includes a first section having a first level of preformed stress (16 in Fig. 1) and a second section having a second level of preformed stress (14 in Fig. 1); wherein the second level of preformed stress is different from the first level of preformed stress and varies along the length of the second section (column 3, lines 23-41).  Utilizing varying stress increases desired stability of the extended tape.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Delneo et al., with the teachings of Foster, for the purpose of increasing desired stability of the extended tape.

Regarding Claim 2, Delneo et al. disclose(s) the tape measure of claim 1.
Delneo et al. fail(s) to disclose wherein an average of the first level preformed stress along the length of the first section is greater than an average of the second level of preformed stress along the second section.
                However, Foster teach(es) a tape measure (Figs. 14-15) including wherein an average of the first level preformed stress along the length of the first section is greater than an average of the second level of preformed stress along the second section (column 3, lines 23-41).  Utilizing varying stress increases desired stability of the extended tape.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Delneo et al., with the teachings of Foster, for the purpose of increasing desired stability of the extended tape.
Regarding Claim 3, Delneo et al. disclose(s) the tape measure of claim 1.
Delneo et al. fail(s) to disclose wherein the second level of preformed stress decreases along the length of the second section in a direction toward a free end of the coil spring.
However, Foster teach(es) a tape measure (Figs. 14-15) including wherein the second level of preformed stress decreases along the length of the second section in a direction toward a free end of the coil spring (100 in Fig. 14).  Utilizing varying stress increases desired stability of the extended tape.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Delneo et al., with the teachings of Foster, for the purpose of increasing desired stability of the extended tape.

Regarding Claim 4, Delneo et al. disclose(s) the tape measure of claim 1.
Delneo et al. fail(s) to disclose wherein the first section is longer than the second section.              However, Foster teach(es) a tape measure (Figs. 14-15) including wherein the first section (16 in Fig. 1) is longer than the second section (14 in Fig. 1). Utilizing varying stress lengths increases desired stability of the extended tape.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Delneo et al., with the teachings of Foster, for the purpose of increasing desired stability of the extended tape.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delneo et al. and Foster.
 Regarding Claim 5, Delneo et al. and Foster disclose(s) the tape measure of claim 1.
Delneo et al. and Foster fail(s) to disclose wherein the first section is at least five times longer than the second section.
Regarding Claim 5:  With respect to the length of the section, Delneo et al. and Foster discloses a length (Fig. 1), but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide wherein the first section is at least five times longer than the second section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.  Therefore, one skilled in the art would change the optimum range of the length of each section in order to increase the weight in order to improve rotational movement.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for claims 6-8: the prior art does not disclose or suggest a tape measure comprising a coil spring includes a first section having a first level of preformed stress and a second section having a second level of preformed stress; wherein the second level of preformed stress is different from the first level of preformed stress and varies along the length of the second section; and wherein the first level of preformed stress is measured by a first free coil diameter and the second level of preformed stress I measured by a second free coil diameter, wherein the first free coil diameter is less than the second free coil diameter in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TC/
26 January 2021 

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861